867 F.2d 615
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Thomas H. CALLAHAN, Petitioner,v.DEPARTMENT OF the INTERIOR, Respondent.
No. 88-3271.
United States Court of Appeals, Federal Circuit.
Jan. 17, 1989.

Before MARKEY, Chief Judge, BALDWIN, Senior Circuit Judge, and NIES, Circuit Judge.
PER CURIAM.

DECISION

1
This appeal is from the final decision of the Merit Systems Protection Board, Docket No. AT035187C0142, dismissing Callahan's petition to enforce a settlement agreement which he entered into with the Department of the Interior following a reduction-in-force action.  We have considered Mr. Callahan's arguments but we are unpersuaded that the agency is not in compliance with the settlement agreement.  Accordingly, we affirm the decision of the Board based on the Administrative Judge's opinion of June 24, 1987.